Citation Nr: 1456860	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for a left knee disability, status post knee replacement.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1979 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2009, a rating decision increased the Veteran's rating for his left knee disability to 100 percent following his knee replacement surgery, effective February 18, 2009, and assigned an evaluation of 30 percent from April 1, 2010.  The April 2010 rating decision continued the 30 percent rating assigned by the July 2009 rating decision.  This matter has been previously remanded by the Board in March 2014.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2012.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  From April 1, 2010 to April 29, 2014, the Veteran's left knee disability, status post knee replacement, has been manifested by intermediate degrees of residual weakness, pain, and limitation of motion.  

2.  From April 30, 2014, the Veteran's left knee disability, status post knee replacement, has been manifested by severe painful motion.  


CONCLUSIONS OF LAW

1.  During the period of time from April 1, 2010 to April 29, 2014, the criteria for the assignment of an evaluation in excess of 30 percent for the service-connected left knee disability, status post knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, including Diagnostic Codes 5055, 5256, 5261, 5262 (2014).

2.  From April 30, 2014, the criteria for the assignment of an evaluation of 60 percent and no higher for the service-connected left knee disability, status post knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, including Diagnostic Codes 5055, 5256, 5261, 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA sent the Veteran a letter in March 2009, which addressed the notice elements concerning increased rating claims.  The letter informed the Veteran of what evidence is required to substantiate the claim, apprised the Veteran as to his and VA's respective duties for obtaining evidence, and informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Another letter meeting these requirements was sent in July 2010.  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  There is no indication of any additional, identified records that the RO has not attempted to obtain.  

VA medical examinations were conducted in March 2010 and April 2014.  The Veteran challenged the adequacy of these examinations, stating that the examiners failed to use any type of measuring devices when evaluating his range of motion.  He also challenged the March 2010 examination by stating that the examiner discussed politics rather than performing any physical examination at all.  The Board has considered remanding for an additional examination to ensure that a goniometer is used to measure the Veteran's range of motion.  However, as will be explained below, an additional examination could not result in the assignment of a higher rating than the one the Board is granting in this decision.  Therefore, the Board finds issuing a decision is in the best interests of judicial efficiency, and is the most favorable action for the Veteran, as it avoids an examination that cannot yield additional benefits and allows him to receive his benefits more quickly.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ asked questions to draw out the current state of the Veteran's disability, and the Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

For the pertinent periods under appeal, Veteran's right and left knee disabilities are currently rated as 30 percent disabling under Diagnostic Code 5055, which provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  38 C.F.R. § 4.71.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs that they are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum evaluation for the residuals of the prosthetic replacement of a knee joint is 30 percent.  

The words moderate and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee with flexion between 20 degrees and 45 degrees.  A 60 percent rating is warranted for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5261, limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, impairment of the tibia and fibula with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace, warrants a 40 percent rating.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5263 (genu recurvatum).  These other potentially applicable diagnostic codes are not considered in this decision, as none of them provides a potential evaluation in excess of the 30 percent that has already been granted the Veteran.  

April 1, 2010 through April 29, 2014 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous medical records with regard to the Veteran's disability.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.  

The competent medical evidence of record does not indicate that the symptoms of the Veteran's left knee disability prior to April 30, 2014 merit a rating in excess of 30 percent.  An examination was conducted in March 2010 in which the examiner noted pain and weakness, but characterized the severity of the Veteran's knee as moderate.  The examiner recorded a flexion of limitation to 125 degrees, no limitation of extension, no objective evidence of pain, and no additional limitation after three repetitions.  However, the Board recognizes that the Veteran has challenged the adequacy of this examination, and thus does not rely on the findings of the examination alone.  

A November 2012 private treatment record contains notations of the Veteran's subjective assessment of his pain, including a report of 7/10 knee pain when walking, and 8/10 knee pain when attempting to squat, with an additional notation that the Veteran is limited to a quarter squat.  However, the Board finds objective indications of pain to be more probative than the Veteran's subjective report.  The November 2012 treatment record reported that the Veteran experienced pain on knee flexion, and that flexion of the left knee was limited to 92 degrees.  There is no measurement of range of motion after repetitive motion of the knee.  Such clinical findings demonstrate limitations of flexion and extension warranting no more than a zero percent evaluation under Diagnostic Codes 5260 and 5261.  As Diagnostic Code 5260 indicates that limitation of flexion to 15 degrees warrants a 30 percent rating, "severe painful motion" warranting a rating in excess of 30 percent under Diagnostic Code 5055 should at least be analogous to limitation of flexion to less than 15 degrees.  Therefore, the Veteran's range of motion prior to April 30, 2014 is not representative of "severe painful motion," which would warrant a rating higher than 30 percent, in spite of the Veteran's subjective report.  

The Board also notes that the November 2012 record contains a notation that the Veteran was able to stoop and reach to the knee level repetitively for two minutes and 55 seconds before terminating the test due to knee pain.  The record does not state how many repetitions of stooping or bending those two minutes and 55 seconds contained, and does not objectively characterize the degree of severity of the Veteran's painful motion.  Moreover, it is not clear from the record that stooping and reaching to the knee level is an appropriate assessment of repetitive motion of the knee joint as opposed to repetitive bending at the waist.  The Board also notes that the private treatment record stated that the Veteran was limited to a quarter squat due to knee pain.  Unfortunately, this assessment is not expressed in the objective terms of degrees of limitation of movement, making application of the findings to the Rating Schedule impractical.  It is not clear that limitation to a quarter squat is analogous to restriction indicative of severe painful motion as weighed against the clear objective finding that the Veteran's painful motion allows flexion of 92 degrees.  

The Board recognizes that the November 2012 private treatment record did indicate weakness in the left knee.  However, the Board believes that this weakness is not appropriately characterized as severe.  The private treatment record contains a chart with the categories of 25 percent or less of normal limits, 50 percent of normal limits, 75 percent of normal limits, and within normal limits.  The Veteran's left knee was recorded in the 50 percent of normal limits category and the 75 percent of normal limits category.  Therefore, the level of weakness of the Veteran's left knee did not fall into the most severe category, indicating that the Veteran's left knee did not meet the level of severe weakness.  

In light of these findings, the record does not reflect that the residuals of the Veteran's left knee replacement surgery can appropriately be characterized as severe limitation of pain or weakness warranting a rating of 60 percent prior to April 30, 2014.  

Diagnostic Code 5055 instructs that intermediate degrees of residual weakness, pain or limitation of motion should be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Neither the March 2010 VA treatment note containing measurements nor the private treatment records have shown limitation of movement analogous to ankylosis in flexion between 10 and 20 degrees, as is required for a 40 percent rating under Diagnostic Code 5256,  extension limited to 30 degrees, as is required for a 40 percent rating under Diagnostic Code 5261, or nonunion of the tibia and fibula with loose motion, requiring a brace, as is required for a 40 percent rating under Diagnostic Code 5262.  Therefore, the record does not establish that the Veteran's left knee disability, status post knee replacement, met the requirements for a rating in excess of 30 percent prior to April 30, 2014.  

The Board also notes that although the Veteran reported experiencing instability of his left knee in his November 2012 hearing testimony, the competent medical evidence of record does not show any objective evidence of such instability.  Therefore, an additional rating for instability of the knee is not warranted.  

From April 30, 2014

An April 2014 VA examination noted pain in his left knee with movement and weight bearing, as well as swelling.  The Veteran reported flare-ups that increase on a weekly basis lasting 2-3 days.  The examiner recorded flexion of 100 degrees without objective evidence of painful motion, and extension of 0 degrees without objective evidence of painful motion.  The examiner noted that the Veteran was unable to perform repetitive-use testing of three repetitions due to pain.  The examiner also noted that the Veteran suffered from functional loss in the form of less movement than normal, pain on movement, and swelling, and also indicated that the Veteran's left knee felt warm.  The examiner recorded normal stability tests, and wrote that the Veteran's left knee impacted his ability to work in that he was prevented from bending and stooping.  The examiner characterized the severity of the residuals of the Veteran's knee replacement as intermediate degrees of residual weakness, pain or limitation of motion.  

After review of the above evidence, and resolving any doubt in the Veteran's favor, the Board finds that a 60 percent evaluation, indicative of chronic residuals consisting of severe painful motion or weakness, is warranted from April 30, 2014.  In spite of the examiner's characterization of the severity of the residuals of  the Veteran's knee replacement procedure as intermediate degrees of residual weakness, pain or limitation of motion, the Board finds that a complete inability to perform three repetitions of knee movement to be characteristic of severe painful motion.  The finding that the Veteran's knee impacted his ability to work in that he was prevented from bending or stooping also supports a finding that the condition of the Veteran's knee has deteriorated since November 2012, when the Veteran was capable of occasional bending and stooping.    

The 60 percent rating is the maximum schedular rating available under the applicable diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board has considered whether a higher evaluation is available under any other diagnostic code.  The Veteran's total knee replacement is located in the lower third of the Veteran's thigh, and pursuant to the amputation rule set forth at 38 C.F.R. 
§ 4.68, the assigned disability rating may not exceed 60 percent for that knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5162.  Therefore, by application of the "Amputation Rule," as set forth at 38 C.F.R. § 4.68, a rating in excess of 60 percent is not available for the Veteran's left knee disability.  As no higher rating is available for the Veteran's disability, the Board finds that a remand for an additional examination could not result in a greater benefit for the Veteran, and thus would not be appropriate, even though the Veteran has challenged the adequacy of the examination.  
 
Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  The Veteran has not shown that his knee disability has resulted in unusual impairment or symptoms that render the criteria and/or degrees of disability contemplated in the Rating Schedule impractical or inadequate.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment or frequent periods of hospitalization.    

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect that the disability at issue results in functional impairment which precludes his ability to obtain or retain substantially gainful employment.  Accordingly, the Board finds that a claim or TDIU has not been reasonably raised by the record.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against assigning higher staged ratings, the doctrine is not for application in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to a disability evaluation in excess of 30 percent for a left knee disability, status post knee replacement, from April 1, 2010 to April 29, 2014, is denied.  

Entitlement to a disability evaluation of 60 percent, and no greater, for a left knee disability, status post knee replacement, is granted from April 30 2014.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


